Exhibit 10.19




TERMINATION OF CONSULTING AGREEMENT




This Termination of Consulting Agreement (“Agreement”) is entered into as of
June 18, 2013 (the “Effective Date”) by Desert Hawk Gold Corp. (the “Company”)
and Eric L. Moe (“Consultant”).   The Company and the Consultant are each a
“Party” and collective the “Parties” as designated in this Agreement.




RECITALS:




WHEREAS, on or about September 1, 2010, the Company entered into a consulting
agreement dated September 1, 2010, with the Consultant, which agreement was
amended on May 3, 2011 (as amended, the “Consulting Agreement”);




WHEREAS, the Consultant has also served as a director of the Company since 2010;




WHEREAS, the Company and the Consultant have diligently sought to develop the
Company’s mining properties and specifically to obtain the necessary permits to
commence development operations;




WHEREAS, the Company has received tentative approval to commence large mining
operations for its Kiewit Project as set forth in state permit M/045/0078 (the
“Mining Permit”) and anticipates obtaining the necessary operating permits in
2013;




WHEREAS, in conjunction with the proposed future funding of the Company’s Gold
Hill mining project  by DMRJ Group I, LLC or its designee (the “Funding
Parties”) following receipt of the necessary mining permits, the Company and
Consultant have decided to terminate the Consulting Agreement and to provide
Consultant with a severance benefit as mutually agreed herein but different than
provided in the Consulting Agreement;




NOW THEREFORE, in consideration of the mutual terms and conditions set forth
herein, and in compliance with Section 14(d) of the Consulting Agreement, and
the recitals set forth above, the Parties mutually agree that Consultant’s
consulting relationship with the Company shall be terminated and the Consulting
Agreement shall be amended and terminated as follows:




1.

TERMINATION AND RESIGNATION.




a.

The Consulting Agreement is hereby terminated effective retroactively to April
30, 2013 (the “Termination Date”).  Notwithstanding the foregoing, the Parties
agree that the provisions of Section 9 of the Consulting Agreement shall survive
termination of the Consulting Agreement.  




b.

The Consultant hereby agrees to voluntarily tender his resignation as a director
of the Company and any office held with the Company immediately upon the receipt
of funding, or the irrevocable legal commitment to furnish funding, from the
Funding Parties sufficient to place the Company’s mining project into production
as proposed in its Mining Permit (the “Funding”).




2.

REASON FOR TERMINATION.




Both Parties agree that the termination of Consulting Agreement is by mutual
consent of the Parties and hereby waive any notice requirements for termination
under the Consulting Agreement.




3.

SEVERANCE BENEFITS.




In lieu of any severance, unpaid salary, penalties, interest, reimbursable
expenses, or other compensation or benefits due and payable under or as provided
in the Consulting Agreement, the Company shall provide the following severance
compensation in settlement of all claims by Consultant against the Company:




a.

The Company shall pay to the Consultant $70,000 (based upon unpaid fees from
July 1, 2012 through January 2013 at the rate of $10,000 per month), in monthly
installments (the “Severance Payments”) as provided below.   Any other fees due
and payable under the Consulting Agreement are hereby waived and forgiven by the
Consultant.  No interest shall accrue or be due and payable on the Severance
Payments.





--------------------------------------------------------------------------------




b.

The Severance Payments will be payable at the rate of $5,000 per month.  The
first Severance Payment shall be due and payable on the 10th day of the month
beginning with the first month following the date on which the Company receives
its first payment under the Funding, and on the 10th day of each month
thereafter until paid in full.  Any Severance Payment shall be delinquent if not
made on or before the 15th day of any month in which such payment is due.  Each
delinquent Severance Payment shall constitute an “event of default.”  Payments
to the Consultant shall be made to the address set forth in Section 11(h)
hereof, unless otherwise agreed by the parties.




c.

If an event of default occurs and is continuing then, in every such case, the
Consultant may declare the entire remaining unpaid balance of the Severance
Payments to be due and payable immediately, by a notice in writing to the
Company of such default, and upon any such declaration, such amount shall become
immediately due and payable.  At such time after such declaration of
acceleration has been made, and before a judgment or decree for payment of money
due has been obtained by the Consultant, the Consultant, by written notice to
the Company, may rescind and annul such declaration and its consequences, if all
events of default have been cured or waived.  No such rescission shall affect
any subsequent default or impair any right consequent thereon.




4.

INDEMNIFICATION.

 

The Company agrees that if at any time after the Termination Date the Consultant
is made a party, or is threatened to be made a party, to any action, suit or
proceeding, whether civil, criminal, administrative, or investigative (a
“Proceeding”), by reason of the fact that he was an officer, director, or
Consultant or the Company or one of its subsidiaries, the Consultant shall be
indemnified and held harmless by the Company to the fullest extent permitted or
authorized by law and by the Company’s articles of incorporation and bylaws.  To
the extent consistent with the foregoing, this obligation to indemnify the
Consultant and hold him harmless shall inure to the benefit of the Consultant’s
heirs, executors and administrators.  The Company shall advance to the
Consultant all reasonable costs and expenses incurred by him in connection with
a Proceeding within twenty (20) days after receipt by the Company of a written
request for such advance.  Such request shall include an undertaking by the
Consultant to repay the amount of such advance if it shall ultimately be
determined that the Consultant is not entitled to be indemnified against such
costs and expenses under Nevada law.  Consultant understands and acknowledges
that the Company may be required in the future to undertake with the Securities
and Exchange Commission (the “SEC”) to submit in certain circumstances the
question of indemnification to a court for a determination of the Company’s
right under public policy to indemnify Consultant and the obligation to
indemnify the Consultant hereunder shall be expressly subject to the outcome of
such determination.




5.

MUTUAL RELEASE OF CLAIMS.




a.

Consultant Release.  Consultant hereby releases the Company and its directors,
officers, and Consultants and agents, and any parent, subsidiaries or related
corporations, and all of their current and former shareholders, directors,
officers, Consultants, and agents (collectively referred  to as  “the Company”
 in this paragraph), from all claims, liabilities, obligations, promises,
agreements, controversies, and damages of any nature and kind, known or unknown,
attributable  to or otherwise  arising from any alleged  conduct or practices by
any of the foregoing parties related to Consultant’s relationship with the
Company, and specifically in connection with the termination of Consultant’s
relationship, except for claims for fraud or any other unlawful behavior, the
existence of which are specifically denied.  This release by Consultant
specifically includes, but is not limited to, any and all claims of alleged
discrimination under the Americans with Disabilities Act of 1990, as amended, 42
U.S.C Sections 12101 et seq.; the Age Discrimination in Employment Act, as
amended, 29 U.S.C. Sections 621 et seq.; the California Fair Employment and
Housing Act, as amended; Title VII of the 1964 Civil  Rights Act, as amended, 42
U.S.C. Sections 2000 (e) et seq.; the Consultant Retirement Income Security Act
of 1974, as amended, 29 U.S.C. Sections 1001 et seq.; and any other federal,
state or local statue, rule or regulation, as well as any claims for negligent
or intentional infliction of emotional distress, or breach of contract, the
existence of which are specifically denied.  This release is not and shall not
in any way be construed as an admission by the Company or any of its current or
former shareholders, directors, officers, Consultants and agents of any wrongful
or unlawful acts or of any breach of any agreement whatsoever.  Notwithstanding
any other provision to the contrary, this Agreement shall not release any claim
that Consultant may have for statutory or other legal right to indemnification
from the Company as set forth herein or violation of the provisions of this
Agreement.




b.

Company Release:  The Company hereby releases Consultant from all claims,
liabilities, obligations, promises, agreements, controversies and damages of any
nature and kind, known and unknown, attributable to or otherwise arising from
any alleged conduct or practices by Consultant relating to any of the foregoing
parties and/or relating to Consultant’s consulting relationship with the
Company, except for claims for fraud or any other unlawful behavior, the
existence of which are specifically denied.  This paragraph shall not release
any claims that the Company may have against Consultant for violation of the
provisions of this Agreement.





2




--------------------------------------------------------------------------------




c.

Mutual Covenants and Conditions.




The Parties hereto further agree, promise and covenant, for themselves, their
heirs, administrators and assigns, that neither Party, nor any other person
acting on such Party’s behalf, will file an administrative, judicial, or
arbitration action for damages or other relief (including injunctive,
declaratory, monetary relief or other) against the other Party or any of its
current or former officers, directors, shareholders, Consultants or agents
relating to any matter occurring in the past up to the date of this Agreement or
involving any continuing effects of actions or practices which arose prior to
the date of this Agreement, or involving and based upon any claims, demands,
causes of action, obligations, damages or liabilities which are the subject of
the Consulting Agreement, except as otherwise permitted by law.




The Parties intend and agree that this Agreement shall be effective as a full
and final accord and satisfaction and general release of and from all of the
claims released in this Agreement (the “Released Claims”).  Each Party hereby
waives any and all rights it has in law or in equity, or may have with respect
to the Released Claims.  In connection with this waiver, the Parties acknowledge
that they are aware that they may hereafter discover claims presently unknown or
unsuspected, or facts in addition to or different from those which they now know
or believe to be true, with respect to the subject matter of this Agreement.
 Nevertheless, each Party reaffirms that by entering into this Agreement, and
having had the opportunity to seek the advice of its own independently selected
counsel, such Party intends to release fully, finally and forever the Released
Claims.




6.

MUTUAL NONINTERFERENCE AND MUTUAL NON-DISPARAGEMENT.




The Consultant agrees to maintain a cooperative attitude toward the Company, to
voluntarily resign all positions with the Company, and promptly and
cooperatively assist in the execution of documents and paperwork regarding this,
not to disrupt the Company’s ongoing business, and not to make disparaging
remarks about the Company.  The Company agrees to maintain a cooperative
attitude toward the Consultant, and not to make disparaging remarks about the
Consultant.  The Parties agree to act in good faith in each other’s conduct and
to refrain from any involvement in the business affairs of the other Party
except as provided in this Agreement.  




7.

REAFFIRMATION OF CONSULTANT OBLIGATIONS.




Consultant agrees to reaffirm the obligations under the Company’s Code of
Ethics.  The terms of the Code of Ethics will govern Consultant’s agreement to
not use or disclose the Company’s confidential information and trade secrets.
 During Consultant’s engagement by the Company, Consultant was provided with
access to trade secrets and confidential information about the Company, its
customers, and its methods of doing business.  The Company considers this
information to be secret, and it was disclosed to Consultant in confidence.
 Consultant agrees not to disclose any confidential information obtained during
his engagement, except as required by law.




8.

CONFIDENTIALITY.




Except as otherwise provided herein or required by law, Consultant and the
Company agree to keep the existence and the terms of this Agreement strictly
confidential.  Consultant may reveal the terms of this Agreement to his legal
counsel, tax advisor, or taxing authorities.  The Company may reveal the terms
of this Agreement to its counsel, accounting personnel and auditor.  As to all
others who inquire about Consultant’s engagement with the Company or this
Agreement, Consultant and the Company agree to respond, if at all, only with the
statement that the termination of the consulting relationship was by mutual
agreement of the Parties.




9.

SEC REPORT.




Notwithstanding any other provision to this Agreement, Consultant further
acknowledges and agrees that the Company is entitled to report on Form 8-K with
the SEC announcing Consultant’s departure from the Company, and to otherwise
fulfill its obligations under applicable SEC rules and regulations.




10.

ACKNOWLEDGMENT OF UNDERSTANDING.




CONSULTANT AGREES THAT HE HAS NOT BEEN COERCED IN ANY MANNER WITH REGARD TO THIS
AGREEMENT AND HAS AGREED TO THESE TERMS AFTER FULL AND FAIR NEGOTIATION.





3




--------------------------------------------------------------------------------




BY HIS SIGNATURE BELOW CONSULTANT ACKNOWLEDGES THAT HE HAS CAREFULLY READ AND
FULLY UNDERSTANDS THE TERMS AND CONDITIONS OF THIS AGREEMENT, THAT HE HAS HAD
THE BENEFIT OF COUNSEL, OR HAS BEEN ADVISED TO OBTAIN COUNSEL, AND THAT HE HAS
FREELY AGREED TO BE BOUND BY THE TERMS AND CONDITIONS OF THIS AGREEMENT.  TO THE
EXTENT THAT HE ELECTS NOT TO CONSULT WITH SUCH COUNSEL, CONSULTANT HEREBY WAIVES
ANY DEFENSE TO INADEQUATE REPRESENTATION BY COUNSEL.




PLEASE READ THIS AGREEMENT CAREFULLY.  THIS AGREEMENT INCLUDES A RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.




11.

MISCELLANEOUS.




a.

Remedies.  The Consultant hereby acknowledges and agrees that a breach of the
agreements contained in this Agreement will cause irreparable harm and damage to
the Company, that the remedy at law for the breach or threatened breach of the
agreements set forth in this Agreement will be inadequate, and that, in addition
to all other remedies available to the Company for such breach or threatened
breach (including, without limitation, the right to recover damages), the
Company shall be entitled to injunctive relief for any breach or threatened
breach of the agreements contained in this Agreement.




b.

Arbitration.  Any controversy or claim arising out of or relating to this
Agreement shall be settled by arbitration administered by the American
Arbitration Association under its National Rules for the Resolution of
Employment Disputes and judgment upon the award rendered by the arbitrator(s)
may be entered in any court having jurisdiction thereof.  The place of
arbitration shall be Reno, Nevada.  The arbitrators shall have no authority to
award punitive or other damages not measured by the prevailing party’s actual
damages, except as may be required by statute.  The prevailing party shall be
entitled to an award of reasonable attorney fees.  Each party shall bear its own
costs and expenses and an equal share of the arbitrators’ and administrative
fees of arbitration.




c.

Successors.  This Agreement and all rights of the Consultant shall inure to the
benefit of and be enforceable by the Consultant’s personal or legal
representatives, estates, executors, administrators, heirs and beneficiaries.
 In the event of the Consultant’s death, all amounts payable to the Consultant
under this Agreement shall be paid to the Consultant’s surviving spouse, or the
Consultant’s estate if the Consultant dies without a surviving spouse.  This
Agreement shall inure to the benefit of, be binding upon and be enforceable by,
any successor, surviving or resulting company or other entity to which all or
substantially all of the business and assets of the Company shall be transferred
whether by merger, consolidation, transfer or sale.




d.

Enforcement.  The provisions of this Agreement shall be regarded as divisible,
and if any of said provisions or any part hereof are declared invalid or
unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts hereof and the
applicability thereof shall not be affected thereby.




e.

Amendment.  This Agreement may not be amended except by written instrument
executed by the Company and the Consultant.




f.

Entire Agreement.  This Agreement sets forth the entire agreement between the
Consultant and the Company with respect to the subject matter hereof, and
supersedes all prior oral or written agreements, negotiations, commitments and
understandings with respect thereto.




g.

Governing Law.  This agreement shall be governed by and interpreted in
accordance with the laws of the State of Nevada without giving effect to the
provisions, principles, or policies thereof relating to choice or conflicts of
laws.  The Parties acknowledge that this Agreement evidences a transaction
involving interstate commerce. The United States Arbitration Act shall govern
the interpretation, enforcement, and proceedings pursuant to the arbitration
clause in this Agreement.





4




--------------------------------------------------------------------------------




h.

Notice.  Notices given pursuant to this Agreement shall be in writing and shall
be deemed given when received, and if mailed, shall be mailed by United States
registered or certified mail, return receipt requested, addressee only, postage
prepaid, if to the Company, to:




Company:

Desert Hawk Gold Corp.

1290 Holcomb Avenue

Reno, NV  89502

Attn:  Rick Havenstrite, President




Consultant:

Eric Moe

8305 N. Colton Place

Spokane, WA   99208




or to such other address as the Company shall have given to the Consultant or,
if to the Consultant, to such address as the  Consultant shall have given to the
Company.




i.

No Waiver.  No waiver by either Party at any time of any breach by the other
Party of, or compliance with, any condition or provision of this Agreement to be
performed by the other Party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or any prior or subsequent time.




j.

Headings.  The headings herein contained are for reference only and shall not
affect the meaning or interpretation of any provision of this Agreement.




k.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.







SIGNATURE PAGE FOLLOWS





5




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intended to be legally bound hereby, each of the Parties
hereto has executed or caused to be executed by duly authorized representatives
this Agreement as of the respective dates set forth below.




CONSULTANT:







Date:  June 18, 2013

/s/ Eric L. Moe

Eric L. Moe










COMPANY:

Desert Hawk Gold Corp.










Date:  June 18, 2013

By /s/ Rick Havenstrite

      Rick Havenstrite, President





6


